Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 2, 2021

                                    No. 04-19-00691-CV

                    CUANTO ANTES MEJOR, LLC and M.E. Phillip,
                                 Appellants

                                             v.

                                EOG RESOURCES, INC.,
                                      Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-12-00277-CVK
                          Honorable Lynn Ellison, Judge Presiding

                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

        The court has considered appellee’s motion for en banc reconsideration of the court’s
opinion issued on December 16, 2020. Because the panel has issued a new opinion on this date,
the motion for reconsideration en banc is denied as moot in accordance with Rule 14.8 of the
court’s internal operating procedures.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court